Title: Elbridge Gerry to Abigail Adams, 7 January 1797
From: Gerry, Elbridge
To: Adams, Abigail


          
            My Dear Madam
            Cambridge 7th Janry 1797
          
          I am honored by yours of the 31st of december, & perfectly agree with you, respecting the difficulties to be encountered by our friend in executing the honorable office to which he is appointed. but difficult as it is, when we consider the abilities, integrity, & firmness of the patriot, I think, we have little reason to doubt that his administration will terminate to his honor— if he was weak, versatile, or subject to influence, his enemies, who will always endeavour to be nearest his person, will be the most officious with their information & council, & the most assiduous with their flattery, would soon make him conspicuously ridiculous: but having an opinion of his own, he will establish his principles of conduct, & excepting immaterial deviations which circumstances will sometimes require, he will abide by them, & test thereby the measures of his real & pretended friends.— as much as I respect & esteem Mr Adams, if these were not my sentiments, I could never have wished for his promotion to the presidential chair: because it would prove an ignis fatuus, which would lead him to destruction. but with the qualities which he possesses, like a ship ballasted with iron, he may meet with repeated & violent tempests none of which will be able to upsett him; should however the convulsion of the elements be too great for the best constructed barque, he may, like the best of mariners be overwhelmed, & every good man will lament his fate. this is an hazard, inevitable from the nature of things.
          True it is, that “an assemblage of fortunate circumstances” to favor his administration, “has been the singular lot” of the predecessor in office, & he is in my opinion a very great & good character: but it is said nevertheless & if true to be lamented, that by the wiles of insidious & unprincipled men, he has nominated to offices foreign as well as domestic, some characters which would not bear the public test, & are a reproach to religion, morality, good government & even to decency. he is likewise charged with manifesting a disposition, of extending his power at the expence of the constitution; & notwithstanding the virulence of party has not confined itself merely to the attempt of depriving him of his wellearned laurels, but has attempted to transform his vertues into vices, yet perhaps candor will admit that in both these cases he has not used those

            precautions which have marked his general administration. I must confess however, that wise & politic as it may be to mark the quicksands which have exposed to danger this skilful pilot, I have the highest respect for him; & think there are few if any characters who are his equals in history ancient or modern—
          I have been long acquainted with Mr Jefferson, & conceiving that he & Mr Adams have ever had a mutual respect for each other; conceiving also that he is a gentleman of abilities, integrity, & altho not entirely free from a disposition to intrigue, yet in general a person of candor, & moderation, I think it is a fortunate circumstance, that he is Vice President & that great good is to be expected from the joint elections.
          The insidious plan to bring a third person into the presidential chair, arose from a corrupt design of influencing his administration, as is generally conceived; Whether his want of experience will justify the expectation I will not pretend to say, but sure I am from good information, that the supporters of Mr Jefferson give Mr Adams a decided preference as well for his abilities as his independent spirit—
          I am much obliged to you for your invitation to a friendly visit. Mrs Gerry’s health has of late been so impaired as to confine her during the inclement season: & mine, since an injury which I received two or three years ago in my ancle, has been very indifferent. I shall however embrace the earliest oppertunity for calling on you in the friendly manner you propose. Mrs G desires her respectful comps to you & be / assured Dear Madam I remain / with great esteem & / respect your sincere friend / & hum Serv
          
            E Gerry
          
        